DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on March 21, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 6-8, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Regarding the newly amended limitations to claims 1 and 12, a new combination is presented with newly cited prior art Li as necessitated by the amendments.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as obvious over Morisue et al. (US 2006/0166411 A1), hereinafter as Morisue, in view of Li et al. (US 2016/0148957 A1), hereinafter as Li.


    PNG
    media_image1.png
    651
    1774
    media_image1.png
    Greyscale

6.	Regarding Claim 1, Morisue discloses an array substrate (see Figs. 2A-10B, “Labeled Fig. 9B” above, and see [0171]), comprising:
a base substrate (labeled element “Base Substrate”, includes element 100, see [0114] “substrate 100”) and an array layer (elements above element 100) disposed on the base substrate;
wherein the array layer comprises a gate (labeled element “Gate”, includes element 108 in Fig. 5C, see [0117] “gate electrode layers 107 and 108”) disposed on the base substrate, the gate comprises a first side surface (first bottom side surface) near the base substrate and a second side surface (second top side surface) opposite to the first side surface, and a roughness of the first side surface is greater than a roughness of the second side surface (see “Labeled Fig. 9B” above and [0115-0117] “A layer 101 having a rough surface is formed over the substrate 100”); and
wherein a plurality of protrusions are disposed on a side of the base substrate near the gate (see Fig. 2B and “Labeled Fig. 9B” above, plurality of protrusions at the interphase of the gate, on a top side of the base substrate element 100 near the gate, and see [0115, 0117]), the base substrate comprises a first portion corresponding to the gate, the gate is disposed on the first portion of the base substrate (see Fig. 2B and “Labeled Fig. 9B” above, area of the base substrate corresponding to the gate is defined as a first portion).
	Morisue does not appear to explicitly disclose the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate.
	Li discloses the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate (see Figs. 3-10 and [0005] “The display device also includes at least one protrusion on at least a part of a side of at least one of the gate electrode metal layer” and see [0030] “gate line 123 includes only one such first protrusion 11 which is of an arc shape. In practice, the first protrusion 11 is not limited to the arc shape as shown in FIG. 4 and may have any other shape, and there may be more than one first protrusion 11, which is described in detail as below”).
	The area of the protrusion portions as taught by Li is incorporated as the area of the protrusion portions of Morisue. The combination discloses the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate (see Morisue the protrusions are incorporate to be localized to a bottom surface area of the gate).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate as taught by Li as the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate of Morisue because the combination allows for controlling of reflectivity of the gate with protrusions only at a bottom surface at an interface with a lower insulation layer, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known area of protrusions for another in a similar device to obtain predictable results (see Li Figs. 3-10 and see [0030] “the first protrusion 11 is not limited to the arc shape as shown in FIG. 4 and may have any other shape, and there may be more than one first protrusion 11, which is described in detail as below”).

7.	Regarding Claim 2, Morisue and Li disclose the array substrate according to claim 1, wherein a plurality of grooves are disposed on the first side surface of the gate (see “Labeled Fig. 9B” above grooves of the element “Gate”).

8.	Regarding Claim 3, Morisue and Li disclose the array substrate according to claim 2, wherein an orthographic projection of the gate on the base substrate covers an orthographic projection of the plurality of protrusions on the base substrate (see “Labeled Fig. 9B” above, an orthographic projection of the gate on the base substrate covers an orthographic projection of the plurality of protrusions at the interphase of the gate on the base substrate).

9.	Regarding Claim 4, Morisue and Li disclose the array substrate according to claim 3, wherein each of the plurality of protrusions is disposed in each of the plurality of grooves and corresponds to each of the plurality of grooves (see “Labeled Fig. 9” above).

10.	Regarding Claim 5, Morisue and Li disclose the array substrate according to claim 4, wherein a shape of each of the plurality of protrusions is same as a shape of each of the plurality of grooves, and a size of each of the plurality of protrusions is same as a size of each of the plurality of grooves (see “Labeled Fig. 9” above).

11.	Regarding Claim 7, Morisue and Li disclose the array substrate according to claim 1, wherein a buffer layer (labeled element “Buffer Layer”, includes element 101, see Fig. 2B and see [0115] “The layer 101 having a rough surface has a rough surface with an uneven shape. The layer having a rough surface may be formed as a buffer layer over the substrate.”) is disposed between the base substrate and the gate, the plurality of protrusions are disposed on a side of the buffer layer near the gate (see “Labeled Fig. 9” above), and the plurality of protrusions are integrally formed with the buffer layer (see “Labeled Fig. 9” above).

12.	Regarding Claim 8, Morisue and Li disclose the array substrate according to claim 3, wherein a longitudinal section of the first side surface of the gate is a wave shape as a whole (see “Labeled Fig. 9” above).

13.	Claim 6 is rejected under 35 U.S.C. 103 as obvious over Morisue et al. (US 2006/0166411 A1), hereinafter as Morisue, in view of Li et al. (US 2016/0148957 A1), hereinafter as Li, in view of Hayashi (JP 07273332 A1), see attached translation.

14.	Regarding Claim 6, Morisue and Li disclose the array substrate according to claim 1.
Morisue discloses the plurality of protrusions may be formed by processing a surface of a material serving as a support like a substrate (see [0115] “A rough surface may be formed by processing a surface of a material serving as a support like a substrate.”).
Morisue and Li do not appear to explicitly disclose wherein the plurality of protrusions are i5tegrally formed with the base substrate.
	Hayashi discloses wherein the plurality of protrusions are integrally formed with the base substrate (see Fig. 1 base substrate element 1 has the rough surface in direct contact with the first bottom surface of the gate element 2, see [0010] “roughening a fine irregularities on the surface of the substrate 1 has been subjected, for this reason and the gate electrode 2 and the gate insulating film 3 formed on the surface of the substrate 1 to increase the contact area between the surface of the gate electrode 2 and the gate insulating film 3 in close contact with the certainty and firmly the surface of the substrate 1”).
	The base substrate having the rough surface in direct contact with the gate omitting the buffer layer as taught by Hayashi is incorporated as the base substrate having the rough surface in direct contact with the gate omitting the buffer layer of Morisue. The combination discloses wherein the plurality of protrusions are integrally formed with the base substrate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the plurality of protrusions are integrally formed with the base substrate as taught by Hayashi as wherein the plurality of protrusions are integrally formed with the base substrate of Morisue and Li because the combination provides increased contact area between the surface of the gate electrode with the base substrate to provide close contact with certainty and firm adherence to improve yield of manufacture and reliably prevent pealing (see Hayashi [0010-0011]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transistor gate relationship with the base substrate for another to obtain predictable results in a similar device (see Hayashi Fig. 1 and [0010-0011]).

15.	Claims 12-16 and 18-19 are rejected under 35 U.S.C. 103 as obvious over Morisue et al. (US 2006/0166411 A1), hereinafter as Morisue, embodiment of Figs. 2A-10B in view of embodiment of Fig. 11, in view of Li et al. (US 2016/0148957 A1), hereinafter as Li.

16.	Regarding Claim 12, Morisue discloses a display panel (see Figs. 2A-10B, “Labeled Fig. 9B” above, and see [0171] “FIG. 10A is a top view of the display device”), comprising:
a top substrate (element 140, see [0169] “substrate 140”) and an array substrate (see Figs. 9A-B elements 121 and below);
wherein the top substrate is disposed opposite to the array substrate (see Figs. 10A-B), a liquid crystal layer is disposed between the top substrate and the array substrate (see [0169] “The space can be filled with the filler by a dropping method as is the case with a liquid crystal material.”), and the array substrate comprises a base substrate (see labeled element “Base Substrate”, includes element 100, see [0114] “substrate 100”) and an array layer (see Figs. 9A-B elements 121 to element 100); 
wherein the array layer comprises a gate (labeled element “Gate”, includes element 108 in Fig. 5C, see [0117] “gate electrode layers 107 and 108”) disposed on the base substrate, the gate comprises a first side surface (first bottom side surface) near the base substrate and a second side surface (second top side surface) opposite to the first side surface, and a roughness of the first side surface is greater than a roughness of the second side surface (see “Labeled Fig. 9B” above and [0115-0117] “A layer 101 having a rough surface is formed over the substrate 100”); and wherein a plurality of protrusions are disposed on a side of the base substrate near the gate (see Fig. 2B and “Labeled Fig. 9B” above, plurality of protrusions at the interphase of the gate, on a top side of the base substrate element 100 near the gate, and see [0115, 0117]), and the base substrate comprises a first portion corresponding to the gate, the gate is disposed on the first portion of the base substrate (see Fig. 2B and “Labeled Fig. 9B” above, area of the base substrate corresponding to the gate is defined as a first portion).
	Morisue embodiment of Figs. 2A-10B does not appear to explicitly disclose the top substrate is a color filter substrate; the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate.
	Morisue embodiment of Fig. 11 discloses the top substrate is a color filter substrate (see elements 2807a-c, and [0278] “color purity of the light emitted outside can be improved by forming colored layers 2807a to 2807c corresponding to respective colors on a sealing substrate 2820 side. Moreover, pixels which emit white light may be used and may be combined with the colored layers 2807a to 2807c”).	The color filters of the top substrate as taught by Morisue embodiment of Fig. 11 is incorporated as color filters of the top substrate of Morisue embodiment of Figs. 2A-10B. The combination discloses the top substrate is a color filter substrate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the top substrate is a color filter substrate as taught by Morisue embodiment of Fig. 11 as the top substrate is a color filter substrate of Morisue embodiment of Figs. 2A-10B because the combination provides improved color purity of light emitted and allows pixels to emit white light in combination with colored layers (see Morisue [0278]).
Morisue does not appear to explicitly disclose the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate.
	Li discloses the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate (see Figs. 3-10 and [0005] “The display device also includes at least one protrusion on at least a part of a side of at least one of the gate electrode metal layer” and see [0030] “gate line 123 includes only one such first protrusion 11 which is of an arc shape. In practice, the first protrusion 11 is not limited to the arc shape as shown in FIG. 4 and may have any other shape, and there may be more than one first protrusion 11, which is described in detail as below”).
	The area of the protrusion portions as taught by Li is incorporated as the area of the protrusion portions of Morisue. The combination discloses the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate (see Morisue the protrusions are incorporate to be localized to a bottom surface area of the gate).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate as taught by Li as the plurality of protrusions are disposed only on the first portion and are not disposed on rest portions of the base substrate of Morisue because the combination allows for controlling of reflectivity of the gate with protrusions only at a bottom surface at an interface with a lower insulation layer, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known area of protrusions for another in a similar device to obtain predictable results (see Li Figs. 3-10 and see [0030] “the first protrusion 11 is not limited to the arc shape as shown in FIG. 4 and may have any other shape, and there may be more than one first protrusion 11, which is described in detail as below”).

17.	Regarding Claim 13, Morisue combined embodiments and Li disclose the display panel according to claim 12, wherein a plurality of grooves are disposed on the first side surface of the gate (see “Labeled Fig. 9B” above grooves of the element “Gate”).

18.	Regarding Claim 14, Morisue combined embodiments and Li disclose the display panel according to claim 13, wherein an orthographic projection of the gate on the base substrate covers an orthographic projection of the plurality of protrusions on the base substrate (see “Labeled Fig. 9B” above, an orthographic projection of the gate on the base substrate covers an orthographic projection of the plurality of protrusions at the interphase of the gate on the base substrate).

19.	Regarding Claim 15, Morisue combined embodiments and Li disclose the display panel according to claim 14, wherein each of the plurality of protrusions is disposed in each of the plurality of grooves and corresponds to each of the plurality of grooves (see “Labeled Fig. 9” above).

20.	Regarding Claim 16, Morisue combined embodiments and Li disclose the display panel according to claim 15, wherein a shape of each of the plurality of protrusions is same as a shape of each of the plurality of grooves (see “Labeled Fig. 9” above), and a size of each of the plurality of protrusions is same as a size of each of the plurality of grooves (see “Labeled Fig. 9” above).

21.	Regarding Claim 18, Morisue combined embodiments and Li disclose the display panel according to claim 12, wherein a buffer layer (see Morisue labeled element “Buffer Layer”, includes element 101, see Fig. 2B and see [0115] “The layer 101 having a rough surface has a rough surface with an uneven shape. The layer having a rough surface may be formed as a buffer layer over the substrate.”) is disposed between the base substrate and the gate, the plurality of protrusions are disposed on a side of the buffer layer near the gate (see “Labeled Fig. 9” above), and the plurality of protrusions are integrally formed with the buffer layer (see “Labeled Fig. 9” above).

22.	Regarding Claim 19, Morisue combined embodiments and Li disclose the display panel according to claim 14, wherein a longitudinal section of the first side surface of the gate is a wave shape as a whole (see “Labeled Fig. 9” above).

23.	Claim 17 is rejected under 35 U.S.C. 103 as obvious over Morisue et al. (US 2006/0166411 A1), hereinafter as Morisue, embodiment of Figs. 2A-10B in view of embodiment of Fig. 11, in view of Li et al. (US 2016/0148957 A1), hereinafter as Li, in view of Hayashi (JP 07273332 A1), see attached translation.

24.	Regarding Claim 17, Morisue combined embodiments and Li disclose the display panel according to claim 12.
Morisue discloses the plurality of protrusions may be formed by processing a surface of a material serving as a support like a substrate (see [0115] “A rough surface may be formed by processing a surface of a material serving as a support like a substrate.”).
Morisue and Li do not appear to explicitly disclose wherein the plurality of protrusions are integrally formed with the base substrate.
	Hayashi discloses wherein the plurality of protrusions are integrally formed with the base substrate (see Fig. 1 base substrate element 1 has the rough surface in direct contact with the first bottom surface of the gate element 2, see [0010] “roughening a fine irregularities on the surface of the substrate 1 has been subjected, for this reason and the gate electrode 2 and the gate insulating film 3 formed on the surface of the substrate 1 to increase the contact area between the surface of the gate electrode 2 and the gate insulating film 3 in close contact with the certainty and firmly the surface of the substrate 1”).
	The base substrate having the rough surface in direct contact with the gate omitting the buffer layer as taught by Hayashi is incorporated as the base substrate having the rough surface in direct contact with the gate omitting the buffer layer of Morisue and Li. The combination discloses wherein the plurality of protrusions are integrally formed with the base substrate.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the plurality of protrusions are integrally formed with the base substrate as taught by Hayashi as wherein the plurality of protrusions are integrally formed with the base substrate of Morisue and Li because the combination provides increased contact area between the surface of the gate electrode with the base substrate to provide close contact with certainty and firm adherence to improve yield of manufacture and reliably prevent pealing (see Hayashi [0010-0011]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transistor gate relationship with the base substrate for another to obtain predictable results in a similar device (see Hayashi Fig. 1 and [0010-0011]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818